Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 11 November 2021. Claims 1-33 remain pending and presently under consideration in this application. 
Response to Amendment
Applicants have amended the base independent claim 1 to require that the claimed liquid-crystalline medium comprise a combination of: 
- compound CC-3-V, 
- two or more compounds of formula 2, 
- one or more compounds of formula XIII, 
- one or more compounds of formula 3, 4, 5a and/or 5b (from 5),
- one or more compounds of formula 6 and/or 7, and 
- one or more compounds of formula XV and/or XVI.
Applicants have amended independent claim 32 to require that the claimed liquid-crystalline medium comprise a combination of: 
- one or more compounds of general formula 1 instead of the more specific compound CC-3-V as in claim 1, 
- two or more compounds of formula 2, 
- one or more compounds of formula XIII, 
- one or more compounds of formula 3, 4, 5a and/or 5b (from 5), and
- one or more compounds of formula 7.
Applicants have amended independent claim 33 to require that the claimed liquid-crystalline medium comprise a combination of: 
- one or more compounds of general formula 1 instead of the more specific compound CC-3-V as in claim 1, 
- two or more compounds of formula 2, 
- one or more compounds of formula XIII, 
- one or more compounds of formula 3, 4, 5a and/or 5b (from 5), 
- one or more compounds of formula 6 and/or 7, and 
– one or more compounds of formula XVIIIa, XVIIIb and/or XVIIIc.
Applicants have amended the independent claims such that the rejection of claims over Kaetzel (‘854), as set forth in paragraph 15 of the previous office action on the merits, is no longer applicable under 35 U.S.C. 102(a)(1).
The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 12 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-33 are rejected under 35 U.S.C. 103 as being obvious over Kaetzel (U.S. Patent No. 9,737,854). 
Kaetzel discloses a liquid crystal composition, the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprising compounds inclusive of the compounds of the present formulae CC-3-V, 2, 3/4/5a or 5b, 6/7, and XV/XVI, as well as compounds inclusive of the compounds of the present formulae 1a thru 1f, 2a thru 2c, 3a thru 3c, 4a thru 4c, 5c, 6a thru 6f, 7a thru 7f, II/III, IV/V/VI/VII/VIII, IX/X/XI/XII, XV/XVI, XVII, XVIIIa thru XVIIIc. and XIX/XX/XXI/XXII/XXIII/XIV. Example 91 (column 144, line 42+) of  Kaetzel expressly illustrates a liquid-crystalline medium comprising a combination of: a compound CC-3-V with at least one compound inclusive of the compound of the present formula 1b as represented therein by CC-3-V1, at least one compound inclusive of the compound of the present formula 1d as represented therein by CC-3-2V1, at least two compounds inclusive of the compound of the present formula 2 as represented therein by PGP-1-2V, PGP-3-2V, and/or PGP-3-2V, at least one compound inclusive of the compound of the present formula XIII as represented therein by PP-1-2V1, and at least one compound inclusive of the compound of the present formula 5 as represented therein by PGUQU-4-F, at least one compound inclusive of the compound of the present formula 6 as represented therein by CPGU-3-OT, at least one compound 7 as represented therein by CCGU-3-F, at least one compound inclusive of the compound of the present formula XV as represented therein by CDUQU-3-F, at least one compound inclusive of the compound of the present formula XVI as represented therein by DGUQU-4-F, at least one compound inclusive of the compound of the present formula IV as represented therein by CCP-V-1 and/or CCP-V2-1, at least one compound inclusive of the compound of the present formula X as represented therein by CCP-3OCF3. Also note that Example 91a (column 144, line 63) illustrates the further incorporation of a stabilizing compound:

    PNG
    media_image1.png
    163
    671
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    560
    604
    media_image2.png
    Greyscale
 . 
Although Kaetzel does not expressly illustrate the further inclusion of the compounds of the present formulae 5a or 5b, as is now claimed, in the aforementioned example, or each of the compounds in all of the dependent claims, since the compounds of the present claims are each individually well known in the liquid crystal art, further as generally disclosed therein Kaetzel, utilized in the examples therein, just not in asingle example together, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid-crystalline medium of Kaetzel, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. The “State of the Art and” section of Kaetzel discloses the use of the inventive liquid-crystalline medium in various liquid crystal displays. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
The rejection of claims 13 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 10 and 11 of the previous office action on the merits, is hereby withdrawn in view of applicants’ arguments to the same
Applicants’ arguments filed 11 November 2021, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) over Kaetzel (‘854), as set forth in paragraph 15 of the previous office action on the merits, are moot since the claims are now rejected under 35 U.S.C. 103. The dependent claim containing the compounds of formula 5a and/or 5b, in lieu of the more generic formula 5, were, in the previous office action on the merits, rejected over Kaetzel (‘854), under 35 U.S.C. 103.
Applicants’ arguments filed 11 November 2021, to the effect that that PGUQU-2-F, i.e., 5a, and PGUQU-3-F, i.e., 5b, show surprising advantages over PGUQU-4-F, which is utilized in Example 91 of Kaetzel, have been fully considered but are not persuasive. First, there are multiple example therein Kaetzel which utilize the compounds of formulae 5a/5b as now claimed; see for instance Example nos. including, but not limited to 6, 7, 13, 14, 22, 27, 33, etc. Second, in response to applicants comments:
    PNG
    media_image3.png
    332
    884
    media_image3.png
    Greyscale
, the Examiner notes that there is no further information as to how the cited “data” was obtained, and/or by whom, much less how a conclusion can be drawn that: 

    PNG
    media_image4.png
    93
    886
    media_image4.png
    Greyscale

Applicants’ arguments filed 11 November 2021, to the effect that “Kaetzel deals with an entirely different technical problem than the present application”, have been fully considered but are not persuasive. The fact that applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722